                                       IN THE UNITED STATES DISTRICT COURT
                                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                                MCALLEN DIVISION


THE UNITED STATES OF AMERICA                               §
          Plaintiff                                        §
                                                           §
v.                                                         §           CASE NO. 7-20-CV-009
                                                           §
5.840 ACRES OF LAND, MORE OR LESS,                         §
SITUATE IN STARR COUNTY, STATE                             §
OF TEXAS; UNKNOWN HEIRS OF                                 §
PEDRO GARZA, ET AL,                                        §
            Defendants                                     §
                                                           §

                            DISCLOSURE OF INTERESTED PARTIES BY DEFENDANT

TO THE HONORABLE JUDGE OF SAID COURT:

              NOW                COMES    DEFENDANT     ROMAN    CATHOLIC         DIOCESE         OF

BROWNSVILLE (hereinafter at times referred to as “Defendant”) and hereby certifies that the

following persons or entities know to it have a financial interest in the outcome of this litigation:

              1. Roman Catholic Diocese of Brownsville
                 1910 East University Blvd.
                 Brownsville, Texas 78520

              The Roman Catholic Diocese of Brownsville is not a Texas corporation. In Texas

generally a Catholic Bishop holds title to the real estate in the Diocese he is Bishop over. The

Bishop of the Roman Catholic Diocese of Brownsville now is the Most Reverend Daniel E.

Flores. The property is not owned by him individually. But it is held by him on behalf of the

Roman Catholic Diocese of Brownsville. To the extent that he can be considered having a

financial interest in the outcome of the litigation, his name is listed here.




DISCLOSURE OF INTERESTED PARTIES BY DEFENDANT                                                 Page 1
s:\dcg\diocese\B-104\Dis-Int-Parties
              The Roman Catholic Diocese of Brownsville referred in its original answer to certain

canons of the Code of Canon Law of the Roman Catholic Church and references to Canons 376

and 381 where within a Diocese the Diocesan Bishop is responsible for the care of the Diocese

and possesses all the ordinary, proper and immediate power which is required for the exercise of

his pastoral office within the Diocese and that the Diocesan Bishop represents its Diocese in all

juridic affairs. See Canon 393.


                                                        Respectfully submitted,
                                                        ROMAN CATHOLIC DIOCESE OF
                                                        BROWNSVILLE, Defendant


                                                 By:    /s/ David C. Garza
                                                        David C. Garza (Attorney in charge)
                                                        Texas State Bar No. 07731400
                                                        Southern District of Texas ID No. 3778
                                                        dgarza@garzaandgarza.com
                                                        GARZA & GARZA, L.L.P.
                                                        680 East St. Charles, Suite 300
                                                        P.O. Box 2025
                                                        Brownsville, Texas 78522-2025
                                                        Telephone: (956) 541-4914
                                                        Fax: (956) 542-7403
                                                        ATTORNEY FOR DEFENDANT




DISCLOSURE OF INTERESTED PARTIES BY DEFENDANT                                              Page 2
s:\dcg\diocese\B-104\Dis-Int-Parties
                                       CERTIFICATE OF SERVICE

              I hereby certify that on February 21, 2020, I electronically filed the foregoing original
answer by Defendant with the Clerk of the Court using the CM/ECF system which will send
notification to all counsel of record and that I emailed a copy to the following:

Roland D. Ramos                                           email: roland.ramos@usdoj.gov
Assistant United States Attorney
Southern District of Texas No. 3458120
Texas Bar No. 24096362
1701 W. Bus. Highway 83, Suite 600
McAllen, Texas 78501
Tel.: (956) 618-8010
Fax: (956) 618-8016


                                                                /s/ David C. Garza
                                                                  David C. Garza




DISCLOSURE OF INTERESTED PARTIES BY DEFENDANT                                                  Page 3
s:\dcg\diocese\B-104\Dis-Int-Parties
